Citation Nr: 1237213	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  06-28 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, including bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1977 to June 1980 and from December 1980 to November 1982.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with units of the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, a travel board hearing was held before the undersigned in Phoenix, Arizona.  A transcript of the hearing is associated with the Veteran's claims file.  

In August 2010, the case was remanded by the Board for further development of the evidence, and at that time, the claims on appeal included the issue of entitlement to an effective date earlier than May 27, 2008, for a 30 percent evaluation for medial compartment degenerative joint disease (DJD) with laxity of the right knee.  Following the remand, in March 2012, the RO granted an effective date earlier than May 27, 2008, for a combined 30 percent evaluation for the Veteran's service-connected right knee disability.  Based on the lack of any disagreement with the March 2012 rating decision, the March 2012 supplemental statement of the case's identification of the issues on appeal as limited to the service connection claim, and the representative's July 2012 brief, which addressed only the service connection claim, the record currently reflects that the Veteran was satisfied with the March 2012 rating decision's resolution of this matter, and the Board will take no further action with respect to this claim.  The remaining issue on appeal has been returned to the Board for appellate consideration.  

The issue of a petition to reopen a previously denied claim for secondary service connection for a left knee disorder, as secondary to the service-connected right knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2010 remand, the Veteran was scheduled for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, including bipolar disorder and depression.  The examination was performed in September 2010.  The examiner was to render an opinion regarding whether it was at least as likely as not that any current acquired psychiatric disorder was related to the Veteran's period of active duty or to a period of ACDUTRA in the Army National Guard.  The examiner was advised that the Veteran served on active duty from June 1977 to June 1980.  As noted, the Veteran had an additional period of active duty, from December 1980 to November 1982, which the VA examiner was not asked to include in the determination.  In order to insure the Veteran due process and proper adjudication of the claim, the Board finds that an additional opinion should be requested.  

Accordingly, the issue of service connection for an acquired psychiatric disorder is REMANDED for the following action:


1.  The RO/AMC should arrange for an addendum opinion from the examiner who conducted the September 2010 VA examination.  The examiner should be requested to render opinions regarding the following:

(A) Whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder is related to either of the Veteran's periods of active duty service. 

(B) Also whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder is related to the Veteran's periods of ACDUTRA service in the Arizona Army National Guard. 

If the examiner who conducted the September 2010 VA examination is not available, the Veteran should be scheduled to be examined by another VA examiner who should be requested to render the requested opinions.  

The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


